Citation Nr: 0918263	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-31 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a notice of disagreement (NOD) was timely filed with 
respect to a May 13, 2002 rating decision which increased the 
disability evaluation for lumbar strain and old compression 
fracture deformity L3-4 to 40 percent disabling, and denied 
service connection for coronary artery disease and urinary 
incontinence with spastic paraparesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION  

The Veteran served on active duty from June 1971 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2004, 
the Veteran indicated that he wanted to have a Board hearing 
at the local RO.  Although a Veterans Appeals Control and 
Locator System (VACOLS) entry suggests that the Veteran 
canceled the hearing request in July 2007, the evidence of 
record does not substantiate that data entry.  There is no 
indication in the record that the Board hearing has been 
scheduled, that the Veteran has received written notice of 
such hearing, or that the Veteran has withdrawn his request 
for a hearing.  Accordingly, this case must be remanded to 
afford the Veteran the requested Board hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008). 

In view of the above, this case is REMANDED for the following 
action:

Schedule the Veteran for a travel board 
hearing at the RO in Seattle, Washington.  
The Veteran and his representative, if 
any, should be notified of the date and 
time of the hearing.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




